Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2019 is being considered by the examiner.
Drawings
Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2004-165087) In view of Shigenori et al. (JP 2005-183281).
Regarding claims 1 and 4, the Hiroshi reference discloses a method of using and the  fuel cell system, comprising: a fuel cell having an anode, a cathode, and an electrolyte membrane; an oxidant gas passage for supplying oxidant gas to the cathode and discharging the oxidant gas from the cathode; an oxidant gas supply and discharge system having a compressor (24) provided on an upstream side of the fuel cell in the oxidant gas passage , and a pressure-regulating valve provided on a downstream side of the fuel cell in the oxidant gas passage (41), an atmospheric pressure sensor that measures an atmospheric pressure (44); and a control unit configured to control operation of the fuel cell system with use of the measured atmospheric pressure measured by the atmospheric pressure sensor, wherein when the measured atmospheric pressure becomes lower than a predetermined reference atmospheric pressure (P13), the control unit is configured to execute temperature and pressure lowering control for controlling the coolant circulation system to lower the temperature (P61; “or lower”) of the fuel cell while controlling the pressure-regulating valve to lower a delivery pressure of the compressor (P65 via feed-back loop).  
	The Hiroshi reference is silent in disclosing that the a coolant circulation system configured to circulate a coolant is separate from the oxidant but does disclose that the cooling circulation lowers the temperature of the fuel cell based on the measured atmospheric pressure (P4). The Shigenori reference discloses a separate cooling system and disclose that the temperature of the cooling system is lowered dependent on the measured atmospheric pressure value is lower than the atmospheric pressure .
	Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725